DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5 August 2020
This office action is made Non Final.
Claims 1, 13, and 20 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-20 are pending. Claims 1, 13, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al (US 20140068434, 2104) in further view of Liu et al (US 20110113337, 2011) 
As per independent claim 1, Filev discloses a method comprising:
Audio management in multiple tabs of one or more web browsers (abstract)
identifying a category for each of the first tab and the second tab, the category distinguishing between an audio producing tab and a non-audio producing tab (0029,0044,0050: identifying whether a media player is running or not on each tab and producing audio (which also means that if no media player is running on the tab, that tab is not producing audio)); 
and in response to detecting a switching event from a first tab to a second tab, controlling an audio of the first tab, an audio of the second tab, or an audio of a further tab based on the identified category for each of the first tab and the second tab (FIG. 3A-3B, 0031-0034: there are two tabs on the browser, switch from tab 310 to tab 320. Thus, switching 

the controlling comprises, based on the category for the second tab  being identified as the non-audio producing tab, controlling the audio of the first tab or the audio of the further tab to be maintained before and after the switching event (0034 discloses the switching of a first tab (tab 1) to a second tab (tab 2). 0034 states when switching from tab 1 to tab 2 (wherein tab 2 is visible), the media player of tab 1 is still being played while tab 1 is in the background. Filev discloses the audio output controller may mute the volume level of the audio component of media file that is streamed to user device when focus of the first tab is gone. In other words, the audio is still being maintained regardless of it’s the volume of the audio to the user when the user switches from the first tab. Thus, Filev discloses maintaining 
Furthermore, Filev discloses when a user switches from a first tab to a second tab, the volume of a media file within the second tab automatically changes from being muted to the average volume level supported by the user device. However, the cited art does not teach based on the audio of the second tab being not a user desired audio set by a user setting, the second tab is identified as the non-audio producing tab.  Note: the term “user desired audio set by a user setting” is not defined. The language does not clearly indicate what “user desired audio” should be viewed as and what a “user setting” should be viewed as. Therefore, the broadest reasonable interpretation is applied. It appears the language is stating if the audio of the tab is played and is not desired by the user to be played and not set by the user to be played, then it is viewed as a non-audio producing tab. However, Liu et al discloses go from displaying tab 302 to tab 304 where tab 304 comprises an audio element such as an advertisement. This advertisement/audio element 312 may rudely begin to play the audio (generating the audio signal) automatically once the advertisement/audio element 312 is loaded by the tab 306. Since the user did not provide instructions to have the advertisement/audio element of the second tab be played, it is viewed as not being a user desired audio set by a user setting. In other words, the advertisement/audio element within the second tab autoplayed wherein this audio was not desired by the user to be played and not set by the user itself to be played. Furthermore, it would have been obvious to one of ordinary 
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to have modified the cited art with the disclosed features of Liu et al since it would have provided the intrinsic advantage to further fine-tune the playing of audio across multiple tab for a better user multimedia browsing experience. 

As per dependent claim 2, Filev discloses wherein the switching event from the first tab to the second tab includes one of following: opening a new tab, switching to an already opened tab, closing the already opened tab, or reopening a closed tab (FIG. 3A-3B; 0031-0034)
As per dependent claim 3, Filev discloses identifying the category of the second tab, when a webpage in the second tab is loaded, or when a user event is detected in the webpage (0033)
As per dependent claim 4, Filev discloses wherein identifying the category comprises at least one of the following: parsing a document object model (DOM) in the second tab; monitoring invoking of a system media player or a media player plugin from the second tab; determining presence of an auto play HTML tag or an advertisement tag in the second tab; determining status of audio content or packets from a network; evaluating a URL of a webpage opened in the second tab or meta data of the webpage 
As per dependent claim 6, Filev discloses wherein the controlling the audio includes muting or unmuting the audio or changing a parameter of the audio (FIG. 6; 0039-0041: adjusting the volume level or playback of the media file on the inactive tab).
As per dependent claim 7, Filev discloses wherein the at least one parameter includes volume, pitch, audio language, tempo, and speed (FIG. 6; 0039-0041: adjusting the volume level or playback of the media file on the inactive tab)
As per dependent claim 8, Filev discloses wherein controlling the audio comprises meting the audio of the first tab, when the category of the first tab and the second tab are identified as the audio producing tab” (e.g., [0034]-[0041])
As per dependent claim 9, Filev does not expressly teach wherein controlling the audio comprises change at least one parameter of the audio of the first tab or the further tab, when the first tab is identified as the audio producing tab and the second tab is identified as the non-audio producing tab. However, regardless whether tab 310 has audio or not, tab 310 is muted since tab 310 is inactive and tab 320 is unmuted since tab 320 is active (0034, 0039-0041)
As per dependent claim 10, Filev does not expressly teach wherein controlling the audio comprises playing the audio of the second tab, when the first tab is identified as the non-audio producing tab and the second tab is identified as the audio producing tab. However, regardless whether tab 310 has audio or not, tab 310 is muted since tab 310 is inactive and tab 320 is unmuted since tab 320 is active (0034, 0039-0041)

As per independent claims 13 and 20, Claims 13 and 20 recite similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Filev discloses a processor and medium (FIG 7)
As per dependent claims 14, 15, 17-19, Claims 14, 15, 17-19 recite similar limitations as in Claims 3-4, 6-8 and are rejected under similar rationale.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Filev in further view of Liu et al in further view of Chaudhri (US 20090106657 A1).
As per dependent claim 5, the cited art does not expressly teach wherein the identifying the category comprises determining whether a webpage that is opened in the second tab from a browser history or bookmarks of the one or more web browsers includes the audio. However, Chaudhri teaches wherein the identifying the category comprises determining whether a webpage that is opened in the second tab from a browser history or bookmarks of the one or more web browsers includes the audio (FIG. 3, 0004, 0019).
As being motivated fine tune the audio volume in the web browser, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to 
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 5 and is rejected under similar rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in further view of Liu et al in further view of Iggulden (US 7269330)
	As per dependent claim 12, Filev teaches identifying the second tab as the audio producing tab when a user desired audio is produced on the second tab (0034, 0039-0041); however, fails to specifically disclose identifying the second tab as the non-audio producing tab when the user desired audio is not produced on the second tab.
However, Iggulden teaches that muting audio in advertisement is a long-felt need (column 1 lines 20-36). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have improve the multiple media module of Filev, to exclude advertisement audio or to mute advertisement audio, because advertisement audio is not desired.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/JUSTIN S LEE/Primary Examiner, Art Unit 2177